UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 19, 2014 FIRST NORTHWEST BANCORP (Exact name of registrant as specified in its charter) Washington 001-36741 46-1259100 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 105 West 8th Street, Port Angeles, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(360) 457-0461 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On November 19, 2014, First Federal Savings and Loan Association of Port Angeles (“First Federal”) and its proposed new holding company, First Northwest Bancorp (“First Northwest”), announced the commencement of First Northwest’s stock offering in connection with the proposed conversion of First Federal from the mutual to the stock form of organization. A copy of the news release announcing the commencement of the stock offering is furnished as Exhibit 99.1. Item 9.01Financial Statements and Exhibits* (d)Exhibits The following exhibit is being filed herewith and this list shall constitute the exhibit index: 99.1 News release of First Northwest Bancorp dated November 19, 2014. * The information furnished under Item7.01 and Item9.01 of this Current Report on Form 8-K, including the exhibit, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liabilities under that Section, nor shall it be deemed incorporated by reference in any registration statement or other filings of First Northwest Bancorp under the Securities Act of 1933, as amended, except as shall be set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 19, 2014 FIRST NORTHWEST BANCORP /s/Laurence J. Hueth Laurence J. Hueth President and Chief Executive Officer
